UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Address of principal executive offices) (Zip code) John C. Swhear Huntington Asset Services, Inc. 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7425 Date of Reporting Period:July 1, 2009 –June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. Quarterly Report of Proxy Voting Record Fund/Fund Family Name:The Golub Group Equity Fund Date of Fiscal Year End: January Date of Reporting Period: July 1, 2009 – June 30, 2010 The Golub Group Equity Fund Security Name Ticker Security ID/CUSIP Meeting Date Proposed by Management (M) or Shareholders (S) Description of Matter/Proposal Vote? (Yes or No) Vote For, Against or Abstain Fund Cast its Vote For or Against Management Medtronic MDT 8/27/2009 MGMT Elect Director Richard Anderson YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director Victor J. Dzau YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director William A. Hawkins YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director S. Ann Jackson YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director Denise M. O’Leary YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director Robert C. Pozen YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director Jean-Pierre Rosso YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Elect Director Jack W. Schuler YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Ratify Auditors YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Amend Qualified Employee Stock Purchase Plan YES FOR WITH MGMT Medtronic MDT 8/27/2009 MGMT Amend Omnibus Stock Plan YES FOR WITH MGMT The Proctor & Gamble Company PG 10/13/2009 M Elect Directors Scott Cook, Rajat Gupta, AG Lafley, Charles Lee, Lynn Martin, Robert McDonald, James MnNerney, Jr, Jonathan Rodgers, Ralph Snyuderman, Mary Agnes Wilderotter, Patricia Woertz, Ernesto Zedillo Y For For The Proctor & Gamble Company PG 10/13/2009 M Ratify Auditors Y For For The Proctor & Gamble Company PG 10/13/2009 M Amend Code of Regulations Y For For The Proctor & Gamble Company PG 10/13/2009 M Approve Omnibus Stock Plan Y For For The Proctor & Gamble Company PG 10/13/2009 S Provide for Cumulative Voting Y Against Against The Proctor & Gamble Company PG 10/13/2009 S Advisory Vote to Ratify named executive officers’ compensation Y Against Against Cohen & Steers Select Utilities Fund UTF 19248A109 11/27/2009 M Approve Merger of Funds Y For For Cohen & Steers Select Utilities Fund UTF 19248A109 11/27/2009 M Increase Authorized Common Stock Y For For Paychex, Inc. PAYX 10/13/2009 M Elect Directors Thomas Golisano, David Flashen, Grant Inman, Pamela Joseph, Jonathan Judge, Joseph Tucci, Joseph Velli Y For For Paychex, Inc. PAYX 10/13/2009 M Ratify Auditors Y For For EnCana Corporation ECA 11/25/2009 M Approve Reorganization plan to create two companies Y For For EnCana Corporation ECA 11/25/2009 M Approve Shareholder Rights Plan for Cenovus Energy Inc. Y For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 M Elect Directors Carol Bartz, Michele Burns, Michael Capellas, Larry Carter, John Chambers, Brian Halla, John Hennessy, Richard Kovacevich, Roderick McGeary, Michael Powell, Arun Sarin, Steven West, Jerry Yang Y For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 M Amend Qualified Employee Stock Purchase Plan Y For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 M Ratify Auditors Y For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 S Amend Bylaws to Establish a Board Committee on Human Rights Y Against For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 S Advisory Vote to Ratify Named Executive Officers’ Compensation Y For Against Cisco Systems, Inc. CSCO 17275R102 11/12/2009 S Report on Internet Fragmentation Y For Against Diageo plc DEO G42089113 10/14/2009 M Report and Accounts 2009 Y For For Diageo plc DEO G42089113 10/14/2009 M Report and Accounts 2009 Y For For Diageo plc DEO G42089113 10/14/2009 M Meeting for ADR Holders Y For For Diageo plc DEO G42089113 10/14/2009 M Report and Accounts 2009 Y For For Diageo plc DEO G42089113 10/14/2009 M Declaration of final dividend Y For For Diageo plc DEO G42089113 10/14/2009 M Election of directors lM Danon, Lord Hollick, PS Walsh, PB Bruzelius, BD Holden Y For For Diageo plc DEO G42089113 10/14/2009 M Reappointment of auditor Y For For Diageo plc DEO G42089113 10/14/2009 M Remuneration of auditor Y For For Diageo plc DEO G42089113 10/14/2009 M Authority to allot shares Y For For Diageo plc DEO G42089113 10/14/2009 M Disapplication of pre-emption rights Y For For Diageo plc DEO G42089113 10/14/2009 M Authority to purchase own ordinary shares Y For For Diageo plc DEO G42089113 10/14/2009 M Authority to make political donation and or to incur political expenditures in the EU Y For For Diageo plc DEO G42089113 10/14/2009 M Adoption of the Diageo 2009 plc discretionary incentive plan Y For For Diageo plc DEO G42089113 10/14/2009 M Adoption of the Diageo Plc 2009 executive long term incentive plan Y For For Diageo plc DEO G42089113 10/14/2009 M Adoption of the Diageo Plc International sharematch plan 2009 Y For For Diageo plc DEO G42089113 10/14/2009 M Authority to establish international share plans Y For For Diageo plc DEO G42089113 10/14/2009 M Adoption of the Dieageo Plc 2009 Irish Sharesave Plan Y For For Diageo plc DEO G42089113 10/14/2009 M Amendments to the rules of Diageo Plc Executive share option Plan Y For For Diageo plc DEO G42089113 10/14/2009 M Amendments to the rules of Diageo Plc 2008 Executive Share Option Plan Y For For Diageo plc DEO G42089113 10/14/2009 M Amendments to the rules of Diageo Plc Executive Share Option Plan Y For For Diageo plc DEO G42089113 10/14/2009 M Reduced Notice of a general meeting other than an annual general meeting Y For For Diageo plc DEO G42089113 10/14/2009 M Adoption of articles of association Y For For Sysco Corporation SYY 11/18/2009 M Election of directors Jonathan Golden, Joseph Hafner, Nancy Newcomb, Kenneth Spitler Y For For Sysco Corporation SYY 11/18/2009 M Approve non-employee director omnibus stock plan Y For For Sysco Corporation SYY 11/18/2009 M Ammend Omnibus stock plan Y For For Sysco Corporation SYY 11/18/2009 M Approve executive incentive bonus plan Y For For Sysco Corporation SYY 11/18/2009 M Ratify Auditors Y For For Sysco Corporation SYY 11/18/2009 S Adopt principles for health care reform Y Against For Microsoft Corp. MSFT 11/19/2009 M Elect Directors William Gates, Steven Ballmer, Dina Dublon, Raymond Gilmartin, Reed Hastings, Maria Klawe, David Marquardt, Charles Noski, Helmut Panke Y For For Microsoft Corp. MSFT 11/19/2009 M Ratify Auditors Y For For Microsoft Corp. MSFT 11/19/2009 M Permit Right to call Special Meeting Y For For Microsoft Corp. MSFT 11/19/2009 M Advisory Vote to Ratify Named Executive Officers’ Compensation Y For For Microsoft Corp. MSFT 11/19/2009 S Adopt Principles for Health Care Reform Y Against For Microsoft Corp. MSFT 11/19/2009 S Report on Charitable contributions Y Against For Walgreens WAG 1/13/2010 M Elect Directors Steven A. Davis, William C. Foote, Mark P. Frissora, Alan G. McNally, Nancy M. Schlichting, David Y. Schwartz, Alejandro Silva, James Skinner, Gregory D. Wasson Y For For Walgreens WAG 1/13/2010 M Ratify Auditors Y For For Walgreens WAG 1/13/2010 M Amend Stock Option Plan Y For For Walgreens WAG 1/13/2010 S Reduce Supermajority Vote Requirement Y For Against Walgreens WAG 1/13/2010 S Performance-Based Equity Awards Y For Against Walgreens WAG 1/13/2010 S Report on Charitable Contributions Y Against For Berkshire Hathaway, Inc. BRK.A 1/20/2010 M Approve Stock Split Y For For Berkshire Hathaway, Inc. BRK.A 1/20/2010 M Approve split of Class B Stock without splitting class A stock Y For For Berkshire Hathaway, Inc. BRK.A 1/20/2010 M Adjust Par Value of Common Stock Y For For Berkshire Hathaway, Inc. BRK.A 1/20/2010 M Increase authorized common stock Y For For Berkshire Hathaway, Inc. BRK.A 1/20/2010 M Remove requirement of issuing physical stock certificates for Class B stock upon conversion of Class A stock Y For For Emerson Electric Co EMR 2/2/2010 M Elect Directors C. Boersig, C. Fernandez, W. Galvin, R. Stephenson, V. Loucks, R.Ridgeway Y For For Emerson Electric Co EMR 2/2/2010 M Amend executive bonus plan Y For For Emerson Electric Co EMR 2/2/2010 M Ratify Auditors Y For For Hewlett Packard HPQ 3/17/2010 M Elect directors Marc, Andreessen, Lawrence Babbio, Sari Baldauf, Rajiv Gupta, John Hammergren, Mark Hurd, Joel Hyatt, John Joyce, Robert Ryan, Lucille Salhany, Kennedy Thompson Y For For Hewlett Packard HPQ 3/17/2010 M Ratify Auditors Y For For Hewlett Packard HPQ 3/17/2010 M Amend Omnibus Stock Plan Y For For Hewlett Packard HPQ 3/17/2010 M Company request on advisory vote on executive compensation Y For For United Technologies Corp UTX 4/14/2010 M Elect directors Y FOR FOR United Technologies Corp UTX 4/14/2010 M Ratify Auditors Y FOR FOR United Technologies Corp UTX 4/14/2010 S Advisory Vote to ratify named executive officers’ compensation Y FOR AGAINST U.S.Bancorp USB 4/20/2010 M Elect Directors Y FOR FOR U.S.Bancorp USB 4/20/2010 M Ratify Auditors Y FOR FOR U.S.Bancorp USB 4/20/2010 M Advisory Vote to ratify named executive officers’ compensation Y FOR FOR U.S.Bancorp USB 4/20/2010 M Amend Omnibus Stock Plan Y FOR FOR Coca-Cola Company KO 4/21/2010 M Elect Directors with the exception of Director Barry Diller Y FOR FOR Coca-Cola Company KO 4/21/2010 M Elect Director Barry Diller Y AGAINST AGAINST Coca-Cola Company KO 4/21/2010 M Ratify Auditors Y FOR FOR Coca-Cola Company KO 4/21/2010 S Advisory Vote to ratify named executive officers’ compensation Y FOR AGAINST Coca-Cola Company KO 4/21/2010 S Require Independent Board Chairman Y FOR AGAINST Coca-Cola Company KO 4/21/2010 S Performance-Based Equity Awards Y AGAINST FOR Coca-Cola Company KO 4/21/2010 S Publish Report on Chemical Bisphenol A (BPA) Y FOR AGAINST Johnson & Johnson JNJ 4/22/2010 M Elect Directors Y FOR FOR Johnson & Johnson JNJ 4/22/2010 M Ratify Auditors Y FOR FOR Johnson & Johnson JNJ 4/22/2010 S Advisory Vote to Ratify Named Executive Officers’ Compensation Y FOR AGAINST Johnson & Johnson JNJ 4/22/2010 S Amend Articles/Bylaws/Charter Call special meetings Y FOR AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Amend Articles Re: Terms of Board Mandates Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Amend Articles Re: Shareholder Rights Directive Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Exclude Preemptive rights for issuance under item 3D Y AGAINST AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve Issuance of Stock Options for Board Members Y AGAINST AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Amend articles to reflect changes in capital Y AGAINST AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve financial statements, allocation of income, and dividends of EUR 0.38 per share Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve discharge of directors Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve discharge of auditors Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Reelect directors Van Damme, de Spoelberch, da Veiga Sicupira, Lemann, Motta and Telles Y AGAINST AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Reelect Directors Dehaene and Winkelman Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve PwC as statutory auditor and approve auditor’s remuneration Y AGAINST AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve Remuneration Report Y AGAINST AGAINST Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve Stock Option Grants and Share Grants Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve change of control provision re: updated EMTN program Y FOR FOR Anheuser-Busch InBev AHBIF B6399C108 4/27/2010 M Approve change of control provision re: US dollar notes Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve change of control provision re us dollar notes Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Approve change of control provision re senior facilities agreement Y FOR FOR Anheuser-Busch InBev AHBIF B6399C107 4/27/2010 M Authorize implementation of approved resolutions and filing of required documents formalities at trade registry Y FOR FOR Exelon Corporation EXC 30161N101 4/27/2010 M Elect Directors Y FOR FOR Exelon Corporation EXC 30161N101 4/27/2010 M Ratify Auditors Y FOR FOR General Electric GE 4/28/2010 M Elect Directors Y FOR FOR General Electric GE 4/28/2010 M Ratify Auditors Y FOR FOR General Electric GE 4/28/2010 S Provide for Cumulative Voting Y FOR AGAINST General Electric GE 4/28/2010 S Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings Y FOR AGAINST General Electric GE 4/28/2010 S Require Independent Board Chairman Y FOR AGAINST General Electric GE 4/28/2010 S Report on Pay Disparity Y AGAINST FOR General Electric GE 4/28/2010 S Adopt Policy Prohibiting Certain Directors from Serving on Key Board Committees Y AGAINST FOR General Electric GE 4/28/2010 S Advisory Vote to Ratify Named Executive Officers' Compensation Y FOR AGAINST Berkshire Hathaway BRKB 5/1/2010 M Elect Directors Y FOR FOR PepsiCo, Inc. PEP 5/5/2010 M Elect Directors except Vasella Y FOR FOR PepsiCo, Inc. PEP 5/5/2010 M Elect Director Vasella Y AGAINST AGAINST PepsiCo, Inc. PEP 5/5/2010 M Ratify Auditors Y FOR FOR PepsiCo, Inc. PEP 5/5/2010 M Amend Omnibus Stock Plan Y FOR FOR PepsiCo, Inc. PEP 5/5/2010 S Report on Charitable Contributions Y AGAINST FOR PepsiCo, Inc. PEP 5/5/2010 S Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings Y FOR AGAINST PepsiCo, Inc. PEP 5/5/2010 S Report onPublic Policy Advocacy Process Y AGAINST AGAINST Host Hotels HST 44107P104 5/6/2010 M Elect Directors Y FOR FOR Host Hotels HST 44107P104 5/6/2010 M Ratify Auditors Y FOR FOR United Parcel Service UPS 5/6/2010 M Elect Directors except Livermore Y FOR FOR United Parcel Service UPS 5/6/2010 M Elect Director Livermore Y AGAINST AGAINST United Parcel Service UPS 5/6/2010 M Ratify Auditors Y FOR FOR United Parcel Service UPS 5/6/2010 M Adopt Majority Voting for Uncontested Election of Directors Y FOR FOR Amgen, Inc. AMGN 5/12/2010 M Elect Directors Y FOR FOR Amgen, Inc. AMGN 5/12/2010 M Ratify Auditors Y FOR FOR Amgen, Inc. AMGN 5/12/2010 S Provide Right to Act by Written Consent Y FOR AGAINST Amgen, Inc. AMGN 5/12/2010 S Stock Retention/Holding Period Y FOR AGAINST China Mobile Limited CHL Y14965100 5/12/2010 M Elect Directors except Xiangdong Y FOR FOR China Mobile Limited CHL Y14965100 5/12/2010 M Elect Director Xiangdong Y AGAINST AGAINST China Mobile Limited CHL Y14965100 5/12/2010 M Reappoint KMPG as Auditors and Authorize Board to Fix Their Remuneration Y FOR FOR China Mobile Limited CHL Y14965100 5/12/2010 M Approve Issuance of Equity or Equity‑Linked Securities without Preemptive Rights Y AGAINST AGAINST China Mobile Limited CHL Y14965100 5/12/2010 M Authorize Reissuance of Repurchased Shares Y AGAINST AGAINST China Mobile Limited CHL Y14965100 5/12/2010 M Authorize Repurchase of Up to 10 Percent of Issued Share Capital Y FOR FOR Conoco Phillips COP 20825C104 5/12/2010 M Elect Directors Y FOR FOR Conoco Phillips COP 20825C104 5/12/2010 M Ratify Auditors Y FOR FOR Conoco Phillips COP 20825C104 5/12/2010 M Report on Board Risk Management Oversight Y AGAINST FOR Conoco Phillips COP 20825C104 5/12/2010 S Adopt Quantitative GHG Goals for Products and Operations Y FOR AGAINST Conoco Phillips COP 20825C104 5/12/2010 S Report on Environmental Impact of Oil Sands Operations in Canada Y FOR AGAINST Conoco Phillips COP 20825C104 5/12/2010 S Adopt Policy to Address Coastal Louisiana Environmental Impacts Y AGAINST FOR Conoco Phillips COP 20825C104 5/12/2010 S Report on Financial Risks of Climate Change Y AGAINST FOR Conoco Phillips COP 20825C104 5/12/2010 S Adopt Goals to Reduce Emission of TRI Chemicals Y AGAINST FOR Conoco Phillips COP 20825C104 5/12/2010 S Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Y FOR AGAINST Conoco Phillips COP 20825C104 5/12/2010 S Report on Political Contributions Y FOR AGAINST Kraft Foods, Inc. KFT 50075N104 5/18/2010 M Elect Directors Y FOR FOR Kraft Foods, Inc. KFT 50075N104 5/18/2010 M Ratify Auditors Y FOR FOR Kraft Foods, Inc. KFT 50075N104 5/18/2010 S Provide Right to Act by Written Consent Y FOR AGAINST Intel Corporation INTC 5/19/2010 M Elect Directors Y FOR FOR Intel Corporation INTC 5/19/2010 M Ratify Auditors Y FOR FOR Intel Corporation INTC 5/19/2010 M Advisory Vote to Ratify Named Executive Officers' Compensation Y FOR FOR Comcast Corporation CMSCA 20030N101 5/20/2010 M Elect Directors Y FOR FOR Comcast Corporation CMSCA 20030N101 5/20/2010 M Ratify Auditors Y FOR FOR Comcast Corporation CMSCA 20030N101 5/20/2010 M Amend Executive Incentive Bonus Plan Y FOR FOR Comcast Corporation CMSCA 20030N101 5/20/2010 S Provide for Cumulative Voting Y FOR AGAINST Comcast Corporation CMSCA 20030N101 5/20/2010 S Adopt Policy on Succession Planning Y FOR AGAINST Comcast Corporation CMSCA 20030N101 5/20/2010 S Require Independent Board Chairman Y FOR AGAINST The Home Depot, Inc. HD 5/20/2010 M Elect Directors Y FOR FOR The Home Depot, Inc. HD 5/20/2010 M Ratify Auditors Y FOR FOR The Home Depot, Inc. HD 5/20/2010 S Amend Omnibus Stock Plan Y FOR FOR The Home Depot, Inc. HD 5/20/2010 S Provide for Cumulative Voting Y AGAINST AGAINST The Home Depot, Inc. HD 5/20/2010 S Advisory Vote to Ratify Named Executive Officers' Compensation Y AGAINST AGAINST The Home Depot, Inc. HD 5/20/2010 S Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings Y AGAINST AGAINST The Home Depot, Inc. HD 5/20/2010 S Provide Right to Act by Written Consent Y AGAINST AGAINST The Home Depot, Inc. HD 5/20/2010 S Require Independent Board Chairman Y AGAINST FOR The Home Depot, Inc. HD 5/20/2010 S Prepare Employment Diversity Report Y AGAINST AGAINST The Home Depot, Inc. HD 5/20/2010 S Reincorporate in Another State [from Delaware to North Dakota] Y AGAINST FOR Chevron Corporation CVX 5/26/2010 M Elect Directors Y FOR FOR Chevron Corporation CVX 5/26/2010 M Ratify Auditors Y FOR FOR Chevron Corporation CVX 5/26/2010 M Provide Right to Call Special Meeting Y FOR FOR Chevron Corporation CVX 5/26/2010 S Request Director Nominee with Environmental Qualifications Y FOR AGAINST Chevron Corporation CVX 5/26/2010 S Stock Retention/Holding Period Y FOR AGAINST Chevron Corporation CVX 5/26/2010 S Disclose Payments To Host Governments Y AGAINST FOR Chevron Corporation CVX 5/26/2010 S Adopt Guidelines for Country Selection Y FOR AGAINST Chevron Corporation CVX 5/26/2010 S Report on Financial Risks From Climate Change Y AGAINST FOR Chevron Corporation CVX 5/26/2010 S Amend Bylaws to Establish a Board Committee on Human Rights y AGAINST FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 M Elect Directors Y FOR FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 M Ratify Auditors Y FOR FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings Y FOR AGAINST Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Reincorporate in Another State [from New Jersey to North Dakota] Y AGAINST FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Advisory Vote to Ratify Named Executive Officers' Compensation Y FOR AGAINST Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Y AGAINST FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Adopt Policy on Human Right to Water Y AGAINST FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Adopt Policy to Address Coastal Louisiana Environmental Impacts Y AGAINST FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Report on Environmental Impact of Oil Sands Operations in Canada Y FOR AGAINST Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Report on Environmental Impacts of Natural Gas Fracturing Y FOR AGAINST Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Report on Energy Technologies Development Y AGAINST FOR Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Adopt Quantitative GHG Goals from Products and Operations Y FOR AGAINST Exxon Mobil Corporation XOM 30231G102 5/26/2010 S Report on Risks of Alternative Long‑term Fossil Fuel Demand Estimates Y AGAINST FOR Fiserv, Inc. FISV 5/26/2010 M Elect Directors Y FOR FOR Fiserv, Inc. FISV 5/26/2010 M Ratify Auditors Y FOR FOR Lowe’s Companies, Inc. LOW 5/28/2010 M Elect Directors Y FOR FOR Lowe’s Companies, Inc. LOW 5/28/2010 M Ratify Auditors Y FOR FOR Lowe’s Companies, Inc. LOW 5/28/2010 M Provide Right to Call Special Meeting Y FOR FOR Lowe’s Companies, Inc. LOW 5/28/2010 S Report on Political Contributions Y FOR AGAINST Lowe’s Companies, Inc. LOW 5/28/2010 S Require Independent Board Chairman Y AGAINST FOR Wal-Mart Stores, Inc. WMT 6/4/2010 M Elect Directors except Daft and Wolf Y FOR FOR Wal-Mart Stores, Inc. WMT 6/4/2010 M Elect DirectorDaft and Wolf Y AGAINST AGAINST Wal-Mart Stores, Inc. WMT 6/4/2010 M Ratify Auditors Y FOR FOR Wal-Mart Stores, Inc. WMT 6/4/2010 M Approve Omnibus Stock Plan Y AGAINST FOR Wal-Mart Stores, Inc. WMT 6/4/2010 M Amend Sharesave Plan Y FOR FOR Wal-Mart Stores, Inc. WMT 6/4/2010 S Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Y FOR AGAINST Wal-Mart Stores, Inc. WMT 6/4/2010 S Advisory Vote to Ratify Named Executive Officers' Compensation Y FOR AGAINST Wal-Mart Stores, Inc. WMT 6/4/2010 S Report on Political Contributions Y FOR AGAINST Wal-Mart Stores, Inc. WMT 6/4/2010 S Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings Y FOR AGAINST Wal-Mart Stores, Inc. WMT 6/4/2010 S Require Suppliers to Adopt CAK Y AGAINST FOR Wal-Mart Stores, Inc. WMT 6/4/2010 S Report on Process for Identifying and Prioritizing Public Policy Activities Y AGAINST FOR Caterpillar, Inc. CAT 6/9/2010 M Elect Directors Y FOR FOR Caterpillar, Inc. CAT 6/9/2010 M Ratify Auditors Y FOR FOR Caterpillar, Inc. CAT 6/9/2010 M Amend Omnibus Stock Plan Y AGAINST AGAINST Caterpillar, Inc. CAT 6/9/2010 M Declassify the Board of Directors Y FOR FOR Caterpillar, Inc. CAT 6/9/2010 M Reduce Supermajority Vote Requirement Y FOR FOR Caterpillar, Inc. CAT 6/9/2010 S Require Independent Board Chairman Y AGAINST FOR Caterpillar, Inc. CAT 6/9/2010 S Amend Human Rights Policy Y FOR AGAINST Caterpillar, Inc. CAT 6/9/2010 S Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings Y FOR AGAINST Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Elect Directors Y FOR FOR Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Approve Final Dividend of NIS 2.50 (USD 0.642) Per Share Y FOR FOR Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Approve Auditors and Authorize Board to Fix Their Remuneration Y FOR FOR Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Approve Stock Option Plan Y AGAINST AGAINST Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Approve Compensation of Board Chairman Y FOR FOR Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Approve Compensation of Director Y FOR FOR Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 S Approve Compensation of Director Y FOR FOR Teva Pharmaceutical Industries TEVA M8769Q102 6/29/2010 M Increase Authorized Share Capital Y FOR FOR Quarterly Report of Proxy Voting Record Fund/Fund Family Name:TEAM Asset Strategy Fund Date of Fiscal Year End: 10/31 Date of Reporting Period: January1/2010 thru June 30/2010 TEAM Asset Strategy Fund Corporation Date Proxy Voted Board Membership Accounting Firm Other Vote Hurco Companies 2/5/2010 For For Nokia Corporation 2/22/2010 For 7. Adoption of the Annual Accounts. For 8. Resolution on the use of the profit shown on the balance sheet and the payment of dividend. For 9. Resolution on the discharge of the members of the Board of Directors and the President from liability. Against. 10. Resolution on the remuneration of the members of the Board of Directors. For 11. Resolution on the number of members of the Board of Directors. For 13. Resolution on the remuneration of the Auditor. For 14. Election of Auditor. For 15. Resolution on the amendment of the Articles of Association. For 16. Resolution on the authorization to the Board of Directors to resolve to repurchase the Company’s own shares. For 17. Resolution on the authorization to the Board of Directors to resolve on the issuance of shares and special rights entitling to shares. For Special Meeting to Consider the merger between Baker Hughes and BJ Services To approve and adopt the agreement and Plan of Merger For To authorize the BJ Svcs board of directors to adjourn the meeting at a later date For TD Bank Group 3/10/2010 For For Approach to Executive Compensation For Shareholder Proposal A - More candidates than positions to be filled.It is proposed that the board of directors submit a higher number of candidates than the number of positions to be filled within the board of directors to the shareholders' vote. Against. Shareholder Proposal B: Equity Ratio.It is proposed that the annual report and the management proxy circular disclose the equity ratio between the compensation of the chief executive officer on the one hand, the total compensation of the five named executive officers on the other hand, and the total average compensation of the employees. Against Newmont Mining Corporation 3/19/2010 For For Huntington Mutual Fund CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL REGARDING SPECIAL MEETINGS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY INTRODUCED AT THE MEETING. Against CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN A NON-CONTESTED ELECTION, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY INTRODUCED AT THE MEETING. Against MEMC Electronic Materials, Inc 3/19/2010 For For Huntington Bank Approval and Adoption of MEMC Electronic Equity Incentive Plan For AT&T Corporation 3/22/2010 For For Huntington Bank Cumulative Voting Against Pension Credit Policy Against Advisory Vote on Compensation Against Special Stock meetings Against Verizon Communications, Inc 3/30/2010 For For HuntingtonBank RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION For PROHIBIT GRANTING STOCK OPTIONS Against GENDER IDENTITY NON-DISCRIMINATION POLICY Against PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Against SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Against ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Against SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH No Vote EXECUTIVE STOCK RETENTION REQUIREMENTS Against Fluor 3/30/2010 For For Huntington Bank A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS ADOPT A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF FLUOR. Against Citigroup, Inc Huntington Trust 3/30/2010 For For PROPOSAL TO APPROVE AMENDMENTS TO THE CITIGROUP 2 For 04PROPOSAL TO APPROVE THE TARP REPAYMENT SHARES For PROPOSAL TO APPROVE CITI'S 2 For PROPOSAL TO RATIFY THE TAX BENEFITS PRESERVATION PLAN. For PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. For STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP Abstain STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Against STOCKHOLDER PROPOSAL REQUESTING A REPORT ON COLLATERAL FOR OVER-THE-COUNTER DERIVATIVES TRADES. Abstain STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 10% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Against STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVE OFFICERS RETAIN 75% OF THE SHARES ACQUIRED THROUGH COMPENSATION PLANS FOR TWO YEARS FOLLOWING TERMINATION OF EMPLOYMENT Against STOCKHOLDER PROPOSAL REQUESTING REIMBURSEMENT OF EXPENSES INCURRED BY A STOCKHOLDER IN A CONTESTED ELECTION OF DIRECTORS Against SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, The Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Valued Advisers Trust By: /s/ R. Jeffery Young R. Jeffery Young President and Principal Executive Officer, Interested Trustee Date: 8/18/2010
